Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Receipt of Remarks/Amendments filed on 12/09/2020 is acknowledged. Claims 3-16 are currently pending. Claims 1-2 have been cancelled. Claim 3 has been amended.
Claim 16 has been newly added. Claims 7-8, 13 and 15 have been withdrawn. Accordingly, claims 3-6, 9-12, 14 and 16 are currently under examination.
Priority
This application claims foreign priority to CN201810252850.9, filed 03/26/2018.
Information Disclosure Statement
The IDS’s filed on 1/21/2020, 04/18/2019 and 03/25/2019 have been considered. See the attached PTO 1449 form.

Election/Restrictions
Applicant’s election without traverse of invention II (claims 3-15), the dicot plant, Solanaceae species, a portion of a plant, cultivatable soil and pseudomonas species in the reply filed on 12/09/2020 is acknowledged.
Claims 7-8, 13 and 15 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
Claim Objections
Claim 12 is objected to because of the following informalities: the claim recites “wherein the pathogen comprises Colletotrichum species and Pseudomonas species”, which the conjunction, “and” .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 3-6, 9-12, 14 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The invention appears to employ novel biological materials, specifically the Lactobacillus paracasei GMNL-32 strain recited in the instant claims.  Because the biological materials are essential to the claimed invention, they must be obtainable by a repeatable method set forth in the specification or otherwise readily available to the public.  It is not apparent if the biological material or source materials are both known and readily available to the public. If the biological materials are not so obtainable or available, the requirements of 35 U.S.C. § 112(a) may be satisfied by a deposit of the biological materials.  

If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 C.F.R. §§ 1.801-1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that: 
a.) during the pendency of this application, access to the invention will be afforded to the Commissioner upon request; 
b.) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
c.) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last requestor for the enforceable life of the patent, whichever is longer. 
d.) a test of the viability of the biological material at the time of deposit will be made (see 37 C.F.R. § 1.807); and                                          
            e.) the deposit will be replaced if it should ever become inviable. 
            Applicant’s attention is directed to MPEP §2400 in general, and specifically to §2411.05, as well as to 37 C.F.R. § 1.809(d), wherein it is set forth that “the specification shall contain the accession number for the deposit, the date of the deposit, the name and address of the depository, and a description of the deposited material sufficient to specifically identify it and to permit examination.” The specification should be amended to include this information, however, applicant is cautioned to avoid the entry of new matter into the specification by adding any other information. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 3-6, 9-12, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jury et al. (WO 2014/172758A1; Oct. 30, 2014) in view of Huang et al. (US 2015/0238548 A1; Aug. 27, 2015) and Yadav et al. (Journal of Applied Biology & Biotechnology, Vol. 5(6), pp. 45-57, 2017).
Jury throughout the reference teaches bacterial strains having antimicrobial activity and biocontrol compositions comprising the same. It teaches methods for treating and preventing diseases caused by microbial pathogens and methods for inhibiting the growth of microorganisms (Title, Abstract).
Regarding claim 3, Jury teaches the method comprises the administration or application of composition of one or more bacterial strains which include Lactobacillus paracasei to the subject (Abstract; Claims). It discloses the subject is a plant/plant roots and that plant roots may be treated with the composition prior to planting of the plant, at the time of planting or after planting (Para 0012). 
Regarding claims 4-6, Jury teaches the plant affected by the disease/pathogen can be a food crop such as tomatoes (Para 0062), which reads on the specific plant recited in instant claims 4-6.
Regarding claims 9, as discussed supra, the reference teaches administering/treating plant roots with the composition.
Regarding claim 10, Jury teaches where the subject is a plant, the plant may be exposed to the composition by application of the composition to a part of the plant or to the soil into which the plant is growing or is to be planted (Para 0009) and thus reads on the cultivatable soil medium recited in instant claim 10 . 
Regarding claims 11, 12 and 14, the reference discloses the pathogen can be a fungus or bacteria and the bacteria can be a Pseudomonas species. It further discloses Pseudomonas syringae as the Pseudomonas species (Para 0038-0040 and 0066). 


The teachings of Jury have been set forth above. The reference does not expressly teach the specific Lactobacillus paracasei GMNL-32 with the accession number recited in the instant claims. However, this deficiency is cured by Huang and Yadav.
Huang throughout the reference teaches Lactobacillus strain, composition and use thereof for treating autoimmune disease and related complications in humans. The composition comprises Lactobacillus paracasei strain GMNL-32 (accession number of CCTCC M 204012) (Abstract; Para 0021). 
Yadav throughout the reference teaches beneficial microbes play an important role in medical, industrial and agricultural processes and that microbes with beneficial properties could be utilized for both sustainable agriculture and human health. It teaches the beneficial microbes exhibit multifunctional plant growth promoting (PGP) attributes and that these microbes can be applied as biofertilizers for crops growing at diverse extreme habitat. Further, Yadav discloses that beneficial microbes can be used as probiotic as functional foods for human health and that probiotics such as Lactobacillus are used as dietary supplements in functional food products (Abstract). Yadav also discloses Lactobacillus paracasei specifically which improved recovery of skin immune homeostasis.    
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jury to incorporate the teachings of Huang and Yadav and specifically include the Lactobacilus paracasei strain GMNL-32 disclosed by Huang in the composition of Jury to administer/treat plants. One would have been motivated to do so because Yadav, which also discloses Lactobacilus paracasei used in humans for health purposes, teaches that these microbes with beneficial properties could be utilized for both sustainable agriculture and human health. Therefore, even though Huang’s teachings are directed to use of Lactobacilus paracasei for medical 
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Konappa et al. (Scientia Horticulturae 207 (2016) 183–192) throughout the reference teaches using biocontrol agent Lactic acid bacterium and specifically Lactobacillus paracasei against bacterial wilt in tomato caused by Ralstonia solanacearum (Abstract; Introduction; Fig. 1-8; Results; Discussion).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/A.S/Examiner, Art Unit 1616                                                                                                                                                                                                        
/SUE X LIU/Supervisory Patent Examiner, Art Unit 1616